Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 1 of 15




                    EXHIBIT 59
    Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 2 of 15
 From:
 To:                     Amar Patel (C AND E)
 CC:                     Abhishek Agrawal (CDM)
 Sent:                   12/22/2020 12:03:36 AM
 Subject:                RE: [INTERNAL]FW: VISA    -   Azure App Proxy Access Vulnerability




The flow of the attack was the red team used a combination of I evasion, and sandbox evasion to attack Mac
users in VISA. Script would check if it was in a sandbox or in the Azure I space before downloading the malicious
payload using Osascript. Once the malicious script was executed it would steal the user's cookies which the
attacker then used to access their MSFT and SaaS accounts.


Idon't know why they engaged MSRC, this may be a case of the field incorrectly equating the customers original
concerns with being red teamed successfully with a security issue.




Brian Wilcox
Program Manager II —Advanced Threat Protection
   kec1J!nI

From: Amar Patel (C AND E) <amarpa@microsoft.com>
Sent: Monday, December21, 2020 2:19 PM
To: Brian Wilcox <brwilcox@microsoft.com>
Cc: Abhishek Agrawal (0DM) <abhiag@microsoft.com>
Subject: RE: [INTERNAL]FW: VISA       -   Azure App Proxy Access Vulnerability


Idon't see anything related to MacOS below. Details on the scenario?


Sonar doesn't donative MacOS detonation. Defender has a research activity using native Mac OS detonation         -




and a Mac OS client.


Why is MSRC involved on an ATP customer escalation?


Thanks


From: Brian Wilcox <brwilcox@microsoft.com>
Sent: Monday, December21, 2020 12:35 PM
To: Todd Frazier <tofraz@microsoft.com>; Damon Young           <damyoungmicrosoft.com>;       Steve Lee
<lesteve@microsoft.com>; Rehana Ali <reali@microsoft.com>; John Nieves <johniev@microsoft.com>; Rupert
Scammell <ruscam@microsoft.com>; Matt Egen <mattegenmicrosoft.com>; Helen Alias
<hallas@microsoft.com>; Yong Rhee <yongrheemicrosoft.com>; Ramiro Calderon <ramical@microsoft.com>;
Amar Patel (C AND E)     <amarpa@microsoft.com>;        AbhishekAgrawal (0DM) <abhiag@microsoft.com>
Cc: Preet Chhokar <Preet.Chhokar@microsoft.com>; Jon Wapstra <Jon.Wapstra@microsoft.com>
Subject: RE: [INTERNAL]FW: VISA       -   Azure App Proxy Access Vulnerability


Let me loop in (Arnar Pate (C AN[) E) and (Abhshek Aqrawa (0DM) to comment on the specifics of MacOS
malware detection with our sandboxing and how we want to shape this communication.


It sounds like Microsoft Defender for Endpoint (for Mac) might be the appropriate product for this scenario in
conjunction with M DO.



Brian Wilcox
Program Manager II —Advanced Threat Protection


CONFIDENTIAL   -   ATTORNEYS' EYES ONLY                                                              MSFTTOCOO1 12133
    Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 3 of 15
       I..tP1U


From: Todd Frazier <tof raz@rncrosoft. corn>
Sent: Monday, December21, 2020 10:34AM
To: Damon Young <d .rnyo..grncrosoft.corn>; Brian Wilcox <b Lic..Q..x.@rncrosoft.corn>; Steve Lee
        @rncrosoft.corn>; Rehana Au <reJ.    L@rncrosoft.corn>; John Nieves <johnevrncrosoft.corn>; Rupert
Scammell <ru•c isn..@rncrosoft.corn>; Matt Egen <rn..tte.genrncrosoft.corn>; Helen Alias
  a••fta..@mcrosoft.com>; Yong Rhee <y .n.       e@,mcrosoft.com>; Ramiro Calderon <ra.iftc.
                                                                                           ...t@mcrosoft.com>
Cc: Preet Chhokar <Pre.t...C..boka..[@n crosoft. corn>; Jon Wapstra <JQ•n..p...@rn crosoft. corn>
Subject: RE: [iNTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                       -




Hi Brian,


Thanks aton for weighing in, and for your help. Before we message anything to VISA, we want to ensure that we
have all the information we need to come to adefinitive (or best we can) conclusion. We're setting up arepro
with the customer red team, and hope that this effort will fill in blanks for all the teams involved. We will either
be recording the session, or have enough technical folks on the call to walk our PG's through it.


As far as ATP is concerned ... one of VISA's primary requests is "Determine if current security agents
(ATA/0365 ATP)" should have detected the security penetration exercise". For the highlighted comment
below ... lf IP Invasion was the key to this exercise, how would we answer the customer question of "should ATP
have detected/blocked this?" It sounds like the roadmap efforts will help answer their concerns, but we need to
give them adefinitive answer of whether the current ATP product should have covered this scenario ... or
definitively say that ATP isn't designed to cover this scenario.


Thanks,
Todd


From: Damon Young <dnyo..grncrosoft.corn>
Sent: Monday, December 21, 2020 11:13 AM
To: Brian Wilcox <bLLc. .Q..x.@rncrosoft.corn>; Steve Lee <!e ......@rncrosoft.corn>; Todd Frazier
<tot[a.zärncrosoft.corn>; Rehana Au <re a... rncrosoft.corn>; John Nieves <ohnevrncrosoft.corn>; Rupert
Scammeil <ruSc...@rncrosoft.corn>; Matt Egen <rn.            n@,rncrosoft.corn>; Helen Alias
4 .
  a••rncrosoft.corn>; Yong Rhee <y 2!2            !2 5-)              Ramiro Calderon <ra.rnjc..1@rncrosoft.corn>
Cc: Preet Chhokar <Pre.t...C..boka..[@rn crosoft. corn>; Jon Wapstra <JQ•n...p...@rn crosoft. corn>
Subject: RE: [iNTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                       -




Thanks for sharing this, Brian. With your comments in mind, how much of this information can we communicate
with aclient like Visa at this time?


From: Brian Wilcox <b. Lc.2.  x@rncrosoft.corn>
Sent: Monday, December 21, 2020 10:09AM
To: Steve Lee <!e .... •
                       e.@rncrosolt.corn>; Todd Frazier <to.tLa.::@rncrosolt.corn>; Damon Young
  arnyounqrncrosoft.corn>; Rehana Ali <re...rncrosoft.corn>; John Nieves <ohnev@rncrosoft.corn>;
Rupert Scammeil <r u • c rn.@ rn crosoft.corn>; Matt Egen <rn .     nrncrosoft.corn>;
                                                                     @,                Helen Alias
  a••fta..@rncrosoft.corn>; Yong Rhee <y .n. ithe.e@,rncrosoft.corn>; Ramiro Calderon <ra.rnjc...t@rncrosoft.corn>
Cc: Preet Chhokar <Pre.t...C..boka..[@rn crosoft. corn>; Jon Wapstra <JQ•n..P...@rn crosoft. corn>
Subject: RE: [iNTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                       -




Thanks Steve,

Based on our discussion it seems like the service was partially evaded via I P evasion. Preventing IP evasion is a
large bucket of work that we are investing in very heavily over the next 6months. We already utilize proxies in
limited circumstances where we believe evasion took place but we will be greatly expanding the scope of when this


CONFIDENTIAL ATTORNEYS' EYES ONLY
                -                                                                                     MSFT_TOCOO1 12134
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 4 of 15
feature is used by the sandbox service both for mail flow checks and time of click checks for malicious content by
the end of Q2 2021. Over time our goal is to make our sandboxing services indistinguishable from arandom
viewer as well as make most methods of evasion impossible.




Brian Wilcox
Program Manager II —Advanced Threat Protection
   ke c1J!n I
            .c.I:tu


From: Steve Lee <e .......@,rncrosoit.corn>
Sent: Thursday, December 17, 2020 9:33 AM
To: Todd Frazier <to .
                     tEa.zrncrosoft.corn>; Damon Young <d..youngrncrosoft.corn>; Rehana Au
<rea@rnicrosolt corn> John Nieves <johnievrnicrosolt corn> Rupert Scammell <ruscarn@rnicrosolt corn>
Matt Egen <rn.      o..... rncrosoft.corn>; Helen Alias 4 .aHa ..@rncrosoit.corn>; Yong Rhee


  Q.n............   .@rncrosoit.corn>; Ramiro Calderon       <r...çai@rncrosoft.corn>;   Brian Wilcox
    M1c.
       2.
        x@rncrosoft.corn>
Cc: Preet Chhokar <Pre.:LC..bbo.
                               .ka..[crncrosoft.corn>; Jon Wapstra <JQ •
                                                                       n..ajp .....               rncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                                -




[CC'd Brian Wilcox MDO PM]

Thanks Todd.

@E:3ran Wilcox, per our conversation I'm including you on this thread. If you need more details on the attack we
may need go back to VISA. With what we know so far are there any M DO (aka Office 365 ATP) insights
(protection, detection, remediation) you can provide to share back to VISA?

VISA has MDO in production so was inline to the red team attack.

-Steve


From: Todd Frazier <to t[a.z@rncrosoft.corn>
Sent: Wednesday, December 16, 2020 1:21 PM
To: Damon Young <d...... •   g• rncrosoit.corn>; Rehana Au <reJI@rncrosoft.corn>; John Nieves
<ohnev@rncrosoft.corn>;
            4               Rupert Scammell <r..ca..ua@rncrosoft.corn>; Matt Egen <ni. fleg enrncrosoft.corn>;
Helen Alias   .aHa..@rncrosoit .co>;
                                 rn Yong Rhee <y...ciLtIe.e, rncrosoft.corn>; Steve Lee
<le.e. •
       e.@,rncrosoit.corn>; Ramiro Calderon <r...c..I@rncrosoit.corn>
Cc: Preet Chhokar <Pre.:LC..boka..[@rncrosoit.corn>; Jon Wapstra <JQ •n..ajp .....@rncrosoft.corn>
Subject: Re: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                            -




Hi Team,

Ineed to send out acustomer update by 5pm PST, so please respond with your current action/next steps for the
items under your purview. Also FYI, the assigned engineer for the ATA/0365ATP scenario has not asked for a
repro yet, but we will be asking VISA to provide their Anti-Phishing & Spam Filter policies/rules.

Thanks,
Todd



                       Request                       Resource                       Update/Next Steps

 Determine if current security                      Todd Frazier     Support case opened    -   12/15: ATA Engineer has
 agents should have detected                                         requested VISA's AntiPhishing and Spam filter policies
 security penetration exercise                                       and rules 12/14: Discussed vulnerability with Azure App


CONFIDENTIAL            -   ATTORNEYS' EYES ONLY                                                                MSFTTOCOO1 12135
    Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 5 of 15
 (ATA/0365 ATP)                                        Proxy, but is being moved to ATA/0365ATP for
                                                       primary;


                                                       MSRC case opened —Assigned security PM requested a
                                                       discussion today to walk through the attack scenario,
                                                       discuss next steps; 12/15: MSRC PM opened another
                                                       ticket (one for ATA, one for 0365ATP) 12/14: PM was
                                                       not available on Friday, trying to setup call today. If
                                                       MSRC needs more info re: re-pro, Todd will
                                                       communicate to VISA/red team, and incorporate
                                                       Defender PG (John/Yong/Helen)

                                     Damon Young    • Coordinate with ATA/0365ATP PG to verify product
                                        Rupert        relevancy to this scenario (John Nieves?)
                                       Scammel      • 12/14: John Nieves only pertains to Defender; Rupert
                                       Steve Lee      emailing security group for specific insight on
                                      Rehana All      ATA/0365ATP;
                                                    • 12/14: via Rehana, Steve Lee connected with Brian
                                                      Wilcox, who was PG rep that met with VISA re: Safelinks

 Determine if other                  Damon Young    • Coordinate with PG to verify if Defender, AATP, or any
 product/feature solutions exist        Rupert        other product could have detected/blocked this
 to combat this vulnerability          Scammel        scenario
                                                    • 12/14: Email from John Nieves/Steve/Matt Egan; Team
                                                      suggested more info needed re: exact token/browser
                                                      /exploit. attack repro; Rupert owns follow-up to vet if
                                                      repro effort with Red Team would help answer this
                                                      question re: Defender detection.

 Determine if other detection        Todd Frazier   • Researching relevant security MIP engagements                +

 processes/techniques can                             custom CE engagements        -   12/16   -   Focusing on custom
 be leveraged to combat this                          security assessment, will offer to Art's team
 vulnerability                                      • Follow-up 1:1 Q&A with Ray Szeto/Ninad Narkhede for
                                                      Conditional Access Q&A (CE Joe Zevera             +   Ramiro)
                                                    • 12/16: Planning 1:1 for week after Christmas, based on
                                                      availability

                                     Damon Young    • Consultations with relevant PG's /GBB teams /Threat
                                        Rupert        Intelligence teams.
                                       Scammel      • 12/14: Damon to vet with ATS community
                                       Steve Lee

                                        Ramiro      • Propose 1:1 Q&A with Ray Szeto/Ninad Narkhede to
                                       Calderon       socialize relevancy of AAD/auth/identity within this
                                                      attack scenario
                                                    • 12/16   -   No update needed at this time; 12/14: Todd will
                                                      combine this discussion as CA/AAD, to be held ASAP.
                                                      Follow-up 1:1 with Ray Szeto/Ninad Narkhede for
                                                      Conditional Access/AAD Q&A (CE Joe Zevera                +   Ramiro)
                                                    • ESTS auth answers provided via email. (Complete)




CONFIDENTIAL     -   ATTORNEYS' EYES ONLY                                                                MSFT_TOCOO1 12136
    Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 6 of 15
 Determine if roadmap solutions          Ramiro        • Provide firm expectation of Token Relay for Signal
 will be developed/completed,            Calderon        feature (Customer needs to know this is much farther
 to combat this vulnerability                            down the roadmap, if that's accurate)
                                                       • 12/16   -   No update needed at this time; 12/14: Token
                                                         Relay for Signal feature not ready for customer-facing
                                                         update; However, see potential usage for below
                                                         scenario

 Determine if a                          Ramiro        • Provide firm expectation of whether this process exists,
 procedure/telemetry exists              Calderon        and/or challenges that make this effort unrealistic
 within AAD, to                                        • 12/16   -   No update needed at this time; 12/14: Ramiro
 investigate previously stolen                           filed an internal request w/ AAD team to vet if it's
 tokens                                                  possible to investigate previously stolen tokens; The
                                                         team will attempting to use the "Token Relay as aSignal"
                                                         roadmap feature/prototype against this request. There
                                                         are doubts this will be possible due to device identity
                                                         issues, i.e. vpn, cell, off-network, etc




From: Damon Young <damvoungrncrosoft.,corn>
Sent: Tuesday, December 15, 2020 5:19:25 PM
To: John Nieves <John ev@rncrosoft.corn>; Rupert Scammell <u.c .rn..rncrosoft.corn>; Matt Egen
<rn.   gen@rncrosoft.corn>; Helen Alias 4.a.11a..särncrosoft.corn>; a        <yonqrhee@rncrosoft.corn>;
Steve Lee <le.e. •e.@rncrosoft.corn>
Cc: Todd Frazier <to t
                     .[a.zrncrosoft.corn>; Rehana Au <r.. H[rncrosoft.corn>; Preet Chhokar

<Pie...:LThbo.
             .                                     n. . apstrarncrosoft.corn>
             ka..[crncrosoft.corn>; Jon Wapstra <J .
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                     -




Good afternoon, everyone.

So, as astatus check: (John.        Rupert, (Matt, and   Steve in terms of determining whether MDE or other
products in our security portfolio could have prevented this attack, do we have enough information to make that
assessment? And, if not, what more would we need to know in order to do that?

And Iask this with some urgency because it's one of the key questions from their security leadership team for
which Todd will need to provide tomorrow.


From: John Nieves <ohnev@rncrosoft.,corn>
Sent: Monday, December 14, 2020 12:22 PM
To: Rupert Scammell <ru .c.         rncrosoft.corn>; Matt Egen <rn.
                                                                  Latte.qenrncrosoft.corn>;
                                                                    .                       Helen Alias
    JIa..srncrosoft.corn>; Yong Rhee <yonqrheerncrosoft.corn>; Steve Lee <le.te. •     e.@rncrosoft.corn>
Cc: Damon Young <d.. youngrncrosoft.corn>; Todd Frazier <to .tEa.zrncrosoft.corn>; Rehana Au
<re aH[rncrosoft.corn>; Preet Chhokar <P re :Lbbo.     .ka.rncrosoft.corn>; Jon Wapstra
<J.c.n.... jp t[a.cärncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                     -




See attached that çäSteve Iee had originally raised.


From: Rupert Scammell <ru ....rncrosoft.corn>
Sent: Monday, December 14, 2020 3:11 PM
To: John Nieves <John ev@rncrosoft.corn>; Matt Egen <rn..Latte.geo.rncrosoft.corn>; Helen Alias
   ..Ia..särncrosoft.corn>; Yong Rhee <yonqrheerncrosoft.corn>; Steve Lee <le.te. • e.@rncrosoft.corn>


CONFIDENTIAL   -   ATTORNEYS' EYES ONLY                                                              MSFT_TOCOO1 12137
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 7 of 15
Cc: Damon Young <dam.... •       g• rncrosoft.corn>; Todd Frazier <to.tEa.z@rncrosoft.corn>; Rehana Au
<reaH@rnicrosoft.corn>; Preet Chhokar <.! .   re tc..btio..ka.[@rncrosoft.corn>; Jon Wapstra
<J.c.n.... ip. t[a.@rncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                          -




Hi John (+adding additional account team in cc):

Recognizing that there's an active MSRC case per the highlighted section below from Todd Frazier (our CSAM),
can you speak to the specific escalation that you've undertaken here? Is this the MSRC case, or something
additional you've put in flight?

We also need someone from the PG who can speak to our defense Imitigation capabilities from an ATA and
0365 ATP standpoint.

Regards,

   Rupert


From: John Nieves <ohnev@rncrosoft.,corn>
Sent: Friday, December 11, 2020 17:59
To: Matt Egen <rn.     o.@ rncrosoft.corn>; Helen Alias   <
                                                          r.....    rncrosoft.corn>; Yong Rhee
  Q.n. ithe..@rncrosoit.corn>; Steve Lee <!e.e. •e.@,rncrosoft.corn>
Cc: Rupert Scammell <ru ..isn..@rncrosoft.corn>
Subject: Re: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                      -




Matt, this has been escalated already, we can forward you the thread on it next week or maybe @Steve Iee can fill
you in.

Get Outlook for 10S

From: Matt Egen <m . gen(rncrosoft.corn>
Sent: Friday, December 11, 2020 8:17:33 PM
To: Helen Alias <ha..asrncrosoft.corn>; Yong Rhee <yonqrhee@rncrosoft.corn>; John Nieves
<ohnev@rncrosoft.,corn>
Cc: Rupert Scammell <ru.. .rn..(rncrosoft.corn>
Subject: FW: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                          -




Hi all,

Recently Visa did apen test against their environment, specifically targeting their macOS fleet. It was areally well
done test (including signed and notarized attack code on the mac). During this pen test they were able to extract
cookies including estauth tokens and then use them in areplay against Azure app proxy applications. While there
are issues around that side of the test, they were wondering if we would have been able to detect the attack in
MDfE on the mac. In my limited skills and knowledge, Iwas able to copy cookies on my macOS from one folder
to another, but Idon't see any sort of detection data nor really alot of data in the timeline that might help.
Method ISteps:
Using Bash, ran cp -R /users/matt/extract in the /Users/Matt/Library/Cookies folder.
                       .




Result
Was able to copy the files in the cookies folder to the extract folder. M DfE doesn't show any of the details on the
file copy that occurred as part of the OP call.

Is this aconfiguration issue on my device or aregression in the client? Do we think that we can Icould detect
cookie exfiltration like this on macOS?




CONFIDENTIAL   -   ATTORNEYS' EYES ONLY                                                              MSFT_TOCOO1 12138
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 8 of 15
           Matthews-MacBook


         Matthews -
                  MaoBook                               0        r                          A            bash created process cp
    Tq

  logo




                                                                                                                 rio




                                        Jo   iA(    ST7H Phd




                                                                                                                              Lx   Z040   ,SuS
             11




                                                                                                                       I
                                                                                                                       A'C



                                        Jo   iA(   &A       1)   Phd   t" c000




From: Damon Young <damyo..gn1crosoft.con1>
Sent: Friday, December 11, 2020 16:39
To: Matt Egen <m.n@rncrosoft.com>; Rupert Scammell <ru •  c sn @rncrosoft.com>; Steve Lee
        @mcrosoft.com>
Cc: Rehana Ali <re a.. @n1crosoft.con1>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                                        -




Then, yes, let's please engage Yong, Helen, and John now.


In the meantime, given their secrecy around the attack, would it be putting us too far out on a limb to have them
replicate the attack with corresponding devices that are part of their Defender evaluation program?


From: Matt Egen <m.n@,rncrosoft.com>
Sent: Friday, December 11, 2020 4:25 PM
To: Damon Young <d..yo..grncrosoft.com>; Rupert Scammell <ru • c sn  @rncrosoft.com>; Steve Lee
    e. •
       e.@mcrosoft.com>
Cc: Rehana Ali <re a.. @n1crosoft.con1>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                                        -




First off, we don't know 100% what they did. While Jason                         (?)   shared a lot of information, he wasn't specific about
the exact token or browser or exploit (if any). Iam trying some things on my mac to see if Ican replicate it.
Woudldn't hurt to ask Yong, Helen, and John if they know of a detection for this already.


From: Damon Young <d..yo.. grncrosoft.corn>
Sent: Friday, December 11, 2020 16:18
To: Matt Egen <rn.n@,rncrosoft.corn>; Rupert Scammell <ru .. sn@rncrosoft.corn>; Steve Lee
     e. •
        e.@mcrosoft.com>
Cc: Rehana Ali <re a.. @nicrosoft.coni>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                                        -




Thanks, Matt      -       what, if anything, can we do to make a positive determination about M DfE in this situation (short of
having them re-run the test with either Defender and/or the conditional rules in place)?


From: Matt Egen <rn.:e...n@nmcrosoIt.corn>
Sent: Friday, December 11, 2020 4:05 PM



CONFIDENTIAL          -   ATTORNEYS' EYES ONLY                                                                                            MSFT_TOCOO1 12139
    Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 9 of 15
To: Damon Young <d . am.... •                                       c sn @rnicrosoft.corn>; Steve Lee
                            g• rncrosoft.corn>; Rupert Scammell <ru •
<le.e .•
       e.@,rncrosoit.corn>
Cc: Rehana Ali <reJI@rncrosoit.corn>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                      -




M DfE may have seen the cookie being taken, but we also likely would have detected (and if Irecall correctly from
the meeting did detect the malaware code).

As far as the conditional access rules you note below, as far as Iknow (and admittedly Iam not an expert in Azure
AD auth) many of those are evaluated at logon. which this attack bypasses by stealing the estauth token.
                                                  ..




From: Damon Young <d            g•
                                •    rncrosoit.corn>
Sent: Friday, December 11, 2020 15:55
To: Rupert Scammell <ru   c
                          .••mL@rncrosoit.corn>;       Steve Lee <!es .
                                                                      ....@rncrosoit.corn>; Matt Egen
         n@rncrosoft.corn>
Cc: Rehana Ali <reaH!rncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                      -




+Rehana for visibility

Yes, Rupert, please reach out to John and the others ASAP. This is definitely aburning platform as far as Visa is
concerned, so the sooner we can get answers the better. I'm assuming at this point we have enough data to make
apretty conclusive determination on Defender, at least, and, if not, we need to find out what we're missing as soon
as possible.


From: Rupert Scammell <ru .. sn @rncrosoft.corn>
Sent: Friday, December 11, 2020 1:46 PM
To: Steve Lee <e .... •
                      e.@rncrosoft.corn>; Matt Egen <rn .flegenrncrosoft.corn>; Damon Young
<d ••m     grncrosoft.corn>
Subject: FW: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                      -




Team,

All three asks below that have Damon's and my names on them are variations of the "what do we have today (as
Microsoft) that could have prevented this?"

My inclination is to reach out to acombination of Helen Alias, John Nieves, Yong Rhee for detailed insight here,
but my gut says that had MDE for macOS been in place, it would have detected/mitigated the token theft and likely
other threat vectors on either side of the attack chain, and that MCAS, in conjunction with AAD identity protection
rules (e.g. impossible travel, anomalous IP address, device risk) would also have likely detected the misuse of the
purloined access token had it been in use.

Thoughts on these conclusions and outreach to the folks above?

Regards,

   Rupert
From: Todd Frazier <to .
                       t[a.z@rncrosoft.corn>
Sent: Friday, December 11, 2020 13:09
To: Ramiro Calderon <ra.inic..!t@rncrosoit.corn>; Rupert Scammell <ru •  c..@rncrosoft.corn>; Steve Lee
     e. •
        e.@,rncrosoft.corn>; Damon Young <d ••m.....g• rncrosoft.corn>; John Nieves <johnevrncrosoft.corn>;
Jon Wapstra <J....ajp ......ärncrosoft.corn>; Jamie Saulsbury <J i
                                                                 sn... e.....sb.urvärncrosoft.corn>; Preet
Chhokar <Pie.:LC..toka.[@rncrosoft.corn>; Rehana Ali <r....@rncrosoft.corn>; Matt Egen
         n@rncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA       -   Azure App Proxy Access Vulnerability




CONFIDENTIAL   -   ATTORNEYS' EYES ONLY                                                             MSFT_TOCOO1 12140
       Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 10 of
Hi Ramiro, thanks for the quick reply, and the actions. Notes
                                                          15 applied inline, as well.

Thanks,
Todd


                 Request                  Resource                              Update/Next Steps
                                                              • Support case opened      -   Discussed vulnerability
                                                                  with Azure App Proxy, but is being moved to
                                                    primary       ATA/0365ATP for
 Determine if current security          Todd Frazier
                                                              • MSRC case opened —Assigned security PM
 agents should have detected
                                                                  requested adiscussion today to walk through the
 security penetration exercise
                                                                  attack scenario, discuss next steps
 (ATA/0365 ATP)
                                       Damon Young            •   Coordinate with ATA/0365ATP PG to verify
                                           Rupert                 product relevancy to this scenario (John Nieves?)
                                          Scammel
 Determine if other                    Damon Young            •   Coordinate with PG to verify if Defender, AATP, or
 product/feature solutions exist to        Rupert                 any other product could have detected/blocked
 combat this vulnerability                Scammel                 this scenario
 Determine if other detection                                 •   Researching relevant security MIP engagements        +

 processes/techniques can                                         custom CE engagements
 be leveraged to combat this            Todd Frazier          •   Follow-up 1:1 Q&A with Ray Szeto/Ninad
 vulnerability                                                    Narkhede for Conditional Access Q&A (CE Joe
                                                                  Zevera   +   Ramiro)
                                       Damon Young            •   Consultations with relevant PG's /GBB teams/
                                           Rupert                 Threat Intelligence teams.
                                          Scammel
                                          Steve Lee
                                                              • Propose 1:1 Q&A with Ray Szeto/Ninad Narkhede
                                                                  to socialize relevancy of AAD/auth/identity within
                                                               this attack scenario
                                                         Ramiro: Ialready provided answers to their
                                           Ramiro        outstanding questions and Ninad told me he is good
                                                         for now. He has not requested 1:1 meetings with me
                                          Calderon
                                                         It was Ray Szeto that made this request, and Art
                                                         confirmed yesterday that they would appreciate this
                                                         1:1 opportunity. Iwill frame this up as ajoint call
                                                         with Joe Zevera, as part of an AADlconditional
                                                         access 1:1, when they're ready.
 Determine if roadmap solutions                               •   Provide firm expectation of Token Relay for Signal
 will be developed/completed, to                                  feature (Customer needs to know this is much
 combat this vulnerability                 Ramiro             farther down the roadmap, if that's accurate)
                                                         Ramiro: We are very early on the data science
                                          Calderon
                                                         modeling process so there is no date expectations I
                                                         can share yet. Is this the official response you'd like
                                                         me to provide them?
 Determine if a                                               •   Provide firm expectation of whether this process
 procedure/telemetry exists                                       exists, and/or challenges that make this effort
 within AAD, to                            Ramiro              unrealistic
 investigate previously stolen                           Ramiro: There is aprocess to request of
                                          Calderon
 tokens                                                  investigation and Ikicked it off on behalf of Visa.
                                                         However, as Imentioned in the call, given that there
                                                         is no model yet (as called out above) and that there


CONFIDENTIAL ATTORNEYS' EYES ONLY
                 -                                                                                       MSFT_TOCOO1 12141
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 11 of
                                          is no device identity from Visa it is unclear if this
                                            15                                                 ...




                                                         exercise will provide high quality results. No
                                                         customer-facing communications have been
                                                         provided on this effort yet, so if this exercise isn't
                                                         successful, we need to be clear in our explanation.
                                                         We eventually need to provide customer-facing
                                                         comms regarding the device identity issue and/or
                                                         concerns regarding overall reliability, given the
                                                         variables involved, i.e. VPN, cell phone auth,
                                                         off-network access, etc.




From: Ramiro Calderon <rarncai@rncrosoft.corn>
Sent: Friday, December 11, 2020 1:13 PM
To: Todd Frazier <to .
                     tEa.zrncrosoft.corn>; Rupert Scammell <r..Ca..ua@rncrosoft.corn>; Steve Lee
<le.e. •
       e.@,rncrosoft.corn>; Damon Young <drn.....g• rncrosoft.corn>; John Nieves <johnevrncrosoft.corn>;
Jon Wapstra <J....ajp .....@rncrosoft.corn>; Jamie Saulsbury <J...e.....sb....@,rncrosoit.corn>; Preet
Chhokar <Pre.:LC..toka.[@rncrosoft.corn>; Rehana Au <r....@rncrosoft.corn>; Matt Egen
<rn.n@rncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA      -   Azure App Proxy Access Vulnerability

Please see inline


From: Todd Frazier <to t[a.z@rncrosoft.corn>
Sent: Friday, December 11, 2020 12:00 PM
To: Rupert Scammell <ru c....@rncrosoit.corn>; Steve Lee <les .     ....@rncrosoit.corn>; Ramiro Calderon
<íai.J[.c..Icärncrosoft.,corn>; Damon Young <d ••rnvounqrncrosoft.,corn>; John Nieves
<johnevrncrosoft.corn>; Jon Wapstra <J....apsia..@,rncrosoft.corn>; Jamie Saulsbury
<J. ••rn ..........yry@rncrosoft.corn>; Preet Chhokar <Pr•e....bo•a.[@rncrosoft.corn>; Rehana Ali
<reaH@rncrosoft.corn>; Matt Egen <rn.           o.@ rncrosoft.corn>
Subject: RE: [INTERNAL]FW: VISA Azure App Proxy Access Vulnerability
                                     -




INTERNAL ONLY


Happy Friday, Team. Ispoke to Art Lierman yesterday evening, and he indicated that their LT is very much
waiting on answers from us. In fact, he asked me to provide daily updates on the items outlined below. We
ultimately agreed on an update at the beginning/end of the week. Needless to say, Ineed your help resolving
these action items, so Iappreciate your attention to the follow-ups listed below.


Ineed to provide an update by end of day, so can each of the folks below provide aprogress update/next steps:


               Request                     Resource                          Update/Next Steps
                                                             • Support case opened       -   Discussed vulnerability
                                                                 with Azure App Proxy, but is being moved to
                                                                 ATA/0365ATP for primary
 Determine if current security            Todd Frazier
                                                             •   MSRC case opened        Assigned security PM
 agents should have detected
                                                                                     -




                                                                 requested adiscussion today to walk through the
 security penetration exercise
                                                                 attack scenario, discuss next steps
 (ATA/0365 ATP)
                                         Damon Young         •   Coordinate with ATA/0365ATP PG to verify
                                            Rupert               product relevancy to this scenario (John Nieves?)
                                           Scammel




CONFIDENTIAL   -   ATTORNEYS' EYES ONLY                                                                  MSFT_TOCOO1 12142
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 12 of
 Determine if other           Damon Young  15• Coordinate with PG to verify if Defender, AATP, or
 product/feature solutions exist to        Rupert                any other product could have detected/blocked
 combat this vulnerability                Scammel                this scenario
 Determine if other detection                                •   Researching relevant security MIP engagements      +

 processes/techniques can                                        custom CE engagements
 be leveraged to combat this            Todd Frazier         •   Follow-up 1:1 Q&A with Ray Szeto/Ninad
 vulnerability                                                   Narkhede for Conditional Access Q&A (CE Joe
                                                                 Zevera   +   Ramiro)
                                        Damon Young          •   Consultations with relevant PG's /GBB teams/
                                           Rupert                Threat Intelligence teams.
                                          Scammel
                                          Steve Lee
                                                                 Propose 1:1 Q&A with Ray Szeto/Ninad Narkhede
                                                                 to socialize relevancy of AAD/auth/identity within
                                           Ramiro              this attack scenario
                                          Calderon       Ramiro: Ialready provided answers to their
                                                         outstanding questions and Ninad told me he is good
                                                         for now. He has not requested 1:1 meetings with me
 Determine if roadmap solutions                              •   Provide firm expectation of Token Relay for Signal
 will be developed/completed, to                                 feature (Customer needs to know this is much
 combat this vulnerability                 Ramiro             farther down the roadmap, if that's accurate)
                                          Calderon       Ramiro: We are very early on the data science
                                                         modeling process so there is no date expectations I
                                                         can share yet.
 Determine if a                                              •   Provide firm expectation of whether this process
 procedure/telemetry exists                                      exists, and/or challenges that make this effort
 within AAD, to                                                unrealistic
 investigate previously stolen             Ramiro        Ramiro: There is aprocess to request of
 tokens                                                  investigation and Ikicked it off on behalf of Visa.
                                          Calderon
                                                         However, as Imentioned in the call, given that there
                                                         is no model yet (as called out above) and that there
                                                         is no device identity from Visa    it is unclear if this
                                                                                              ...




                                                         exercise will provide high quality results.




From: Todd Frazier
Sent: Wednesday, December 9, 2020 12:49 PM
To: Rupert Scammell <ruSc...@rncrosoit.corn>; Steve Lee <les .     ....@rncrosoit.corn>; Ramiro Calderon
<rainic..I@rncrosoit.corn>; Damon Young <d...... •     g• rncrosoft.corn>; John Nieves
<ohnev@rncrosoft.,corn>; Jon Wapstra <J..,.apstrarncrosoft.corn>; Jamie Saulsbury
<J...LSu....yry @rncrosoft.corn>; Preet Chhokar <Pr•e .     ........ka.[@rncrosoft.corn>; Rehana Au
<reaH@rncrosoft.corn>; Matt Egen <rn..t!e.ae o..., rncrosoft.corn>
Subject: [INTER NAL]FW: VISA Azure App Proxy Access Vulnerability
                                 -




INTERNAL ONLY


Hi Team,


Ihave aligned follow-up's to several team members based on purview. Please review, and either action the
request ASAP, or reply if the action isn't within your purview. With no reply, I'll assume that you have action, and
will follow-up with you at the end of the week. Also, please feel free to loop in any other relevant resources that
you think may help.


CONFIDENTIAL ATTORNEYS' EYES ONLY
                 -                                                                                    MSFT_TOCOO1 12143
       Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 13 of
                                             15
My goal is to methodically answer their specific expectations, by either: 1) Ruling out that currently owned
products has relevancy to this vulnerability, 2) Providing alternative solutions that may remedy this vulnerability,
or 3) Providing additional security guidance to improve their detection processes. Follow-ups assigned within
the document stored within the V.SA                 .. pps       Infra & Data Al Teams channel, but excerpted below:


  Meeting Notes 20201208 Visa Azure Application Proxy Access Vulnerability.docx


               Overview of VISA resolution expectations
                       o   Determine if current security agents should have detected security penetration exercise
                       (ATA/0365 ATP)
                                §Support Case/MSRC Case                    -   Todd Frazier
                                §PG Collab      -     Rupert Scammell/Steve Lee to work with John Nieves
                       o   Determine if other detection processes/techniques can be leveraged to combat this
                       vulnerability
                                §Premier    -   Todd Frazier to consider relevant security engagements/CE consult
                                §PG Collab      -     Rupert Scammell/Steve Lee to work with John Nieves IMatt Egan I
                               Threat Intelligence Team
                                §PG Collab      -     Ramiro Calderon to determine AAD/Identity relevancy.
                       o   Determine if other product/feature solutions exist to combat this vulnerability
                                §Account Team                -    Damon Young to lead Defense in Depth Strategy discussions
                                  • Damon Young to work with Rehana Ali/Rupert Scammell/Steve Lee/PG, to
                                       level up conversations to E5 solutions (AATP/Defender)
                                §PG Collab      -     Ramiro Calderon to consider 1:1 Q&A regarding conditional access
                                questions from Ray Szeto
                       o   Determine if roadmap solutions will be developed/completed, to combat this vulnerability
                                §Token Relay for signal feature                 -   Ramiro Calderon to verify status,
                                potential roadmap
                       o   Determine if aprocedure/telemetry exists within AAD, to investigate previous stolen tokens
                                §AAD Stolen Token Historical Investigation                    -   Ramiro Calderon to reach out to peer
                               teams to determine if this is possible.


Thanks for everyone's help on this ... lrealize that some of this stretches the boundaries of your role, but hope
that the end goal is worth your sacrifice of time/effort.


Thanks,
Todd


From: Todd Frazier
Sent: Wednesday, December 9, 2020 12:07 PM
To Rieb Jesse <JrIeb@vIsa corn> Lierman Arthur E <A[ errnan@visa corn> Narkhede Ninad
    o. . rkbe...@vsa.corn>; Szeto, Raymond <Reto@vsa.corn>; Murthy, Sanjeev <s...•e....Lu......@vsa.corn>;
Kumaraswamy, Subra <S ubía......a.a.. sn.y@vsa.corn>; Elangovan, IIaiy <eia...Q.         v@vsa.corn>;
k.o.u o. . @vsa.corn; Perreira, Omar <o e.[[e .r@vsa.corn>
Cc: Rupert Scammell <ru •      csn.@rncrosoft.corn>; Steve Lee <Ic e.•    e.@,rncrosoit.corn>; Ramiro Calderon
<íainic. .I@rncrosoft.corn>; Damon Young <d..LY.       ... •
                                                           g• rncrosoit.corn>; John Nieves
<johnevrncrosoft.corn>; Jon Wapstra <J....apsia..@,rncrosoit.corn>; Jamie Saulsbury
<J... LSu....yry @rncrosoft.corn>; Preet Chhokar <Pr •e .       ... boka.[@rncrosoft.corn>; Rehana Au
<reaH@rncrosoft.corn>; Matt Egen <rn.             o.@ rncrosoft.corn>
Subject: VISA Azure App Proxy Access Vulnerability
                   -




CONFIDENTIAL ATTORNEYS' EYES ONLY
               -                                                                                                          MSFT_TOCOO1 12144
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 14 of
Hello VISA Team,                           15

Thank you for the call yesterday evening. We appreciate you taking the time to walk us through the red team
scenario, and for the additional insight on next steps expectations. Please see the below notes for participants,
call summary, and next steps:


Meetinq: 12/8/20 1
                 4-5pm PST


Participants:
    • VISA—Art Lierman, Jesse Rieb, Ray Szeto
    • Microsoft          -   Jon Wapstra, Damon Young, Rupert Scammel, Steve Lee, Jamie Saulsbury, Rehana Ali, Matt
      Egen, Todd Frazier


Call Summary         -       Outline
    • Overview of Microsoft investigatory efforts
    • Walkthrough of Red Team attack scenario, to include procedures/outcome
    • Outline of VISA's resolution expectations


Call Summary         -       Detailed
    • Overview of Microsoft investigatory efforts
          o   Premier Support Case opened, with focus on ATA/0365ATP actions
          o   Microsoft Security Response Center (MSRC) case to be opened, with focus on security assessment
              findings
          o   Defense in Depth Strategy               -   Determination of MS products relevant to this action
          o   Threat Intelligence/PG collaborations               -   Collaborations in place with Identity, ATA/AATP, Defender PG
              teams, as well as consultations with additional product/security specialists
    • Walkthrough of Red Team attack scenario, to include procedures/outcome

           o    Endpoint Environment:

                              o   macOS endpoint, running Catalina

                              o   Was running SentinelOne and custom Tanium kit

                              o   Red Team kit on endpoint did not include debuggers, fiddler, etc; run through native
                                   commands

           o    Scenario:

                 o This was aRed Team exercise targeting macOS users


                 o Targeted phishing campaign @ pre-set set of users                     --   0365 meeting invite w/ link to web page
                              hosting payload (DFG file with custom Swift code that'd eventually reach out and load Apfel?
                              Payload)   --   app was signed and notarized to get around sandbox /Gatekeeper

                 o Found auser to download execute, & persist on user system


                 o Additional work done to obfuscate payload, bypass Safelinks, payload stored in encrypted blob,
                              etc. JS decrypt, executed payload, installed persistence on workstation.

                 o Gained access to user's Chrome cookies                   --   pulled out login.msftonline.com cookie (ESTS)

                 o Logged into 0365 /Azure, gained access to Outlook, Sharepoint



CONFIDENTIAL ATTORNEYS' EYES ONLY
                 -                                                                                                    MSFT_TOCOO1 12145
     Case 0:20-cv-60416-AMC Document 97-59 Entered on FLSD Docket 07/09/2021 Page 15 of
             o Also used internal ADES to get more cookies later on
                                                     15
                o Azure app proxy linked
           o Outcome: Red hat team was able to secure access to Azure App Proxy Apps using astolen token
              from aVisa endpoint. The scope of apps are Primarily Azure App Proxy apps that are excluded from
              IP Conditional Access, due to the fact that the connections terminate in Azure App Proxy service that
              do not allow capturing True Src IP (in our case Netskope IP space) to enforce IPCA block.
    • Overview of VISA resolution expectations
           o Determine if current security agents should have detected security penetration exercise (ATA/0365
              ATP)
           o Determine if other detection processes/techniques can be leveraged to combat this vulnerability
           o Determine if other product/feature solutions exist to combat this vulnerability
           o Determine if roadmap solutions will be developed/completed, to combat this vulnerability
           o Determine if aprocedure/telemetry exists within AAD, to investigate previous stolen tokens


Next Steps
    o VISA:
           o Provide point of contact for formal support/MSRC investigations (Currently: Art Lierman, Omar
              Perreira, Jesse Rieb)
           o Support ongoing investigations through support case, MSRC case, and scheduled
              meetings/communications
    o Microsoft:
           o Introduce Support Engineer team to VISA POC
           o Open parallel MSRC case
           o Narrow scope of relevant product/service, through PG/support collaborations
           o Setup follow-up conversations for current/future Defense in Depth strategies
           o Update relevant product roadmap solutions/procedures
           o Provide updated reporting on all investigatory avenues


Iwill send out aupdated communication at the end of this week. Please let me know if anyone has any
questions, or would like afollow-up call.


Thanks,


Todd Frazier, Sr. Customer Success Account Manager (CSAM)

 Phone: (425) 538-8639                Microsoft Unified Support
 Mobile: (206) 696-4636               Phone (24/7): (800) 936-3100




CONFIDENTIAL    -   ATTORNEYS' EYES ONLY                                                            MSFT_TOCOO1 12146
